          Case 5:19-cv-00202-ESC Document 81 Filed 08/24/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LEGENT COMM, LLC,                                 §
                                                  §
                   Plaintiff,                     §                 SA-19-CV-00202-ESC
                                                  §
vs.                                               §
                                                  §
BILLING CONCEPTS, INC.,                           §
                                                  §
                   Defendant.                     §

                        SECOND AMENDED SCHEDULING ORDER

       Before the Court is the above-styled action. On August 20, 2020, the parties appeared

through counsel at a telephonic status conference. As a result of the conference, the Court issues

this amended Scheduling Order and the following dates are entered to control the remaining

course of this case:


         1. Designation of Witnesses, Experts, and Exhibits: All parties asserting claims for relief
shall file their designation of potential witnesses, testifying experts, and proposed exhibits, and
must SERVE on all parties but NOT FILE the materials required by Fed. R. Civ. P. 26(a)(2)(B)
by March 15, 2021. Parties resisting claims for relief must file their designation of potential
witnesses, testifying experts, and proposed exhibits, and must SERVE on all parties but NOT
FILE the materials required by Fed. R. Civ. P. 26(a)(2)(B) by March 29, 2021. All designations
of rebuttal experts must be designated within 30 days of receipt of the report of the opposing
expert. The deadline for filing supplemental reports required under Fed. R. Civ. P. 26(e) is April 16,
2021

        2. Expert Testimony Objection: An objection to the reliability of an expert’s proposed
testimony under Federal Rule of Evidence 702 must be made by motion, specifically stating the
basis for the objection and identifying the objectionable testimony, within 30 days of receipt of
the written report of the expert’s proposed testimony, or within 30 days of the expert’s
deposition, if a deposition is taken, whichever is later.

       3. Discovery: The parties must complete discovery by February 26, 2021. Counsel
may by agreement continue discovery beyond the deadline, but there will be no intervention by
the Court except in extraordinary circumstances, and no trial setting will be vacated because of
information obtained in post-deadline discovery.



                                                  1
         Case 5:19-cv-00202-ESC Document 81 Filed 08/24/20 Page 2 of 6




        4. Dispositive Motions: All dispositive motions, as defined by Local Rule CV-7(c), shall
be filed by April 1, 2021. Dispositive motions and responses to dispositive motions are limited
to 20 pages in length, and any reply in support of a dispositive motion is limited to 10 pages in
length. See Local Rules CV-7(d)(3), (e)(3), and (f)(3).

       5. Final Pretrial Order: The parties should submit their Joint Pretrial Order on the
attached form on or before April 23, 2021. This procedure will be followed in lieu of the filing
requirements described in Local Rule CV-16.

       6. Trial and Final Pretrial Conference: This case is set for jury selection and trial on May
17, 2021 at 9:30 a.m. The final pretrial conference is set for May 7, 2021 at 10:30 a.m. The
Court will set a status conference in this case approximately three (3) to four (4) months prior to
the above-referenced trial setting.
       SIGNED this 24th day of August, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
          Case 5:19-cv-00202-ESC Document 81 Filed 08/24/20 Page 3 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                       §
                   Plaintiffs,                         §
                                                       §
vs.                                                    §                     CIVIL NO.
                                                       §
,                                                      §
                                                       §
                   Defendant.                          §
                                                       §
                                                       §

                                    JOINT PRETRIAL ORDER

    1.   APPEARANCE OF COUNSEL
         List each party, its counsel, and counsel’s address and telephone number in
         separate paragraphs.

    2.   STATEMENT OF THE CASE
         Give a brief statement of the case, one that the judge could read to the jury panel for
         an introduction to the facts and parties; include names, dates, and places.

    3.   JURISDICTION
         Briefly specify the jurisdiction of the subject matter and the parties. If there is an
         unresolved jurisdictional question, state it.

    4.   MOTIONS
         List pending motions.

    5.   CONTENTIONS OF THE PARTIES
         State concisely in separate paragraphs each party’s claims.

    6.   ADMISSIONS OF FACT
         List all facts that require no proof and could be submitted to the jury as stipulated facts.

    7.   CONTESTED ISSUES OF FACT
         List all material facts in controversy.

    8.   AGREED PROPOSITIONS OF LAW

                                                   3
       Case 5:19-cv-00202-ESC Document 81 Filed 08/24/20 Page 4 of 6




      List the legal propositions that are not in dispute.
9.    CONTESTED PROPOSITIONS OF LAW
      State briefly the unresolved questions of law, with authorities to support each.

10.   EXHIBITS

      A.    Each party will attach two lists of all exhibits, separately identifying those
            exhibits that the party expects to offer and those that the party may offer if the
            need arises. Each party will make the exhibits available for examination by
            opposing counsel. All documentary exhibits must be exchanged before trial,
            except for rebuttal exhibits or those whose use cannot be anticipated.

      B.    A party requiring authentication of an exhibit must notify the offering counsel
            in writing within 7 days after the exhibit is listed and made available; failure to
            object in advance of the trial in writing concedes authenticity.

      C.    Within reason, other objections to admissibility of exhibits must be made at least
            7 days before trial; the Court will be notified in writing of disputes, with copies of
            the disputed exhibit and authority. Objections not so disclosed, other than
            objections under Federal Rules of Evidence 402 and 403, shall be deemed waived
            unless excused by the court for good cause shown.

      D.    Parties must mark their exhibits to include the date and case number on each. All
            trial exhibits must be marked with an identifying sequence, followed by a dash,
            followed by a number; for example, Exhibit P-1 and Exhibit D-1. The identifying
            sequence (e.g., “P” and “D”) will identify the party who will offer the exhibit.
            Parties will assign numbers to their exhibits consecutively, beginning with the
            number 1. The letter “G” will be assigned to the government for identification
            purposes. In cases involving more complex pleading relationships (e.g.,
            consolidated cases, intervenors, and third party actions), it is the responsibility of
            counsel for the plaintiff, in consultation with the judge’s courtroom deputy clerk,
            to coordinate the assignment of the unique identification sequences.
      E.    At the trial, the first step will be the offer and receipt in evidence of exhibits.
11.   WITNESSES

      A.    List the names, address, and telephone number of each witness who may be
            called (except those to be used for impeachment only), separately identifying
            those witnesses the party expects to present and those whom the party may call if
            the need arises. Include a brief statement of the nature of each witness’s
            testimony and a description of the qualifications of each expert witness; this
            information will be used to qualify the expert at trial.
      B.    For those witnesses whose testimony is expected to be presented by means of a
            deposition, include a transcript of the pertinent portions of the deposition

                                               4
         Case 5:19-cv-00202-ESC Document 81 Filed 08/24/20 Page 5 of 6




              testimony and designation by reference to page and line of the testimony to be
              offered. Include a list disclosing any objections to the use under Rule 32(a) of
              deposition testimony designated by the other party.

        C.    Include:

              “If other witnesses to be called at the trial become known, their names, addresses,
              and subject of their testimony will be reported to opposing counsel in writing as
              soon as they are known; this does not apply to rebuttal or impeachment
              witnesses.”

 12.    SETTLEMENT

        State that all settlement efforts have been exhausted, that the case cannot be settled, and
        that it will have to be tried.

 13.    TRIAL

        A.    State probable length of trial; and

        B.    Explain logistical problems, including availability of witnesses, out-of-state
              people, and demonstrations.

 14.    ADDITIONAL ATTACHMENTS

        Include these required attachments for a jury trial:

        A.    Proposed questions for the voir dire examination.

        B.    Proposed charge and verdict form, including instructions, definitions, and special

              interrogatories, with authority.




Date:                                                 UNITED STATES MAGISTRATE JUDGE


Approved:


Date:                                                 Attorney-in-Charge, Plaintiff




                                                 5
        Case 5:19-cv-00202-ESC Document 81 Filed 08/24/20 Page 6 of 6




Date:                                     Attorney-in-Charge, Defendant




                                      6
